




STREAMLINE HEALTH SOLUTIONS, INC.
2013 STOCK INCENTIVE PLAN
Stock Option Agreement




THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”) is
made effective as of the date specified as the “Grant Date” on Schedule A hereto
(the “Grant Date”) between STREAMLINE HEALTH SOLUTIONS, INC., a Delaware
corporation (the “Company”), and ________________, an Employee of, or individual
in service to, the Company or an Affiliate (the “Participant”).
RECITALS:
In furtherance of the purposes of the Streamline Health Solutions, Inc. 2013
Stock Incentive Plan, as it may be amended (the “Plan”), and in consideration of
the services of the Participant and such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
the Participant hereby agree as follows:
Incorporation of Plan. The rights and duties of the Company and the Participant
under this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in this Agreement and those
of the Plan, the provisions of the Plan shall govern, unless the Administrator
determines otherwise. Unless otherwise defined herein, capitalized terms in this
Agreement shall have the same definitions as set forth in the Plan.
Grant of Option; Term of Option. The Company hereby grants to the Participant
pursuant to the Plan, as a matter of separate inducement and agreement in
connection with his or her employment or service to the Company, and not in lieu
of any salary or other compensation for his or her services, the right and
option (the “Option”) to purchase all or any part of such aggregate number of
shares (the “Shares”) of common stock of the Company (the “Common Stock”) at a
purchase price (the “Option Price”) as specified on Schedule A, attached hereto,
and subject to such other terms and conditions as may be stated herein or in the
Plan or on Schedule A. The Participant expressly acknowledges that the terms of
Schedule A shall be incorporated herein by reference and shall constitute part
of this Agreement. The Company and the Participant further acknowledge that the
Company’s signature on the signature page hereof, and the Participant’s
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement. The Option shall be designated
as an Incentive Option or Nonqualified Option, as stated on Schedule A. To the
extent that the Option (or any portion thereof) is designated as an Incentive
Option but does not qualify as an Incentive Option, the Option (or portion
thereof) shall be treated as a Nonqualified Option. The term of the Option (the
“Option Period”) shall be specified in Schedule A and, except as otherwise
provided in the Plan or this Agreement, the Option will expire if not exercised
in full by the expiration date specified in Schedule A.
Stockholder Rights. The Participant and his or her legal representative, legatee
or distribute shall not be deemed to be the holder of any Shares subject to the
Option and shall not have any rights of a stockholder unless and until
certificates for such Shares have been issued and delivered to him, her or them
(or, in the case of uncertificated shares, other written notice of ownership in
accordance with Applicable Law shall have been provided).




--------------------------------------------------------------------------------




Exercise of Option. Subject to the terms of the Plan and this Agreement, the
Option shall become exercisable on the date or dates set forth on Schedule A
attached hereto. To the extent that the Option is exercisable but is not
exercised, the Option shall accumulate and be exercisable by the Participant in
whole or in part at any time prior to expiration of an Option, subject to the
terms of the Plan and this Agreement. The Participant expressly acknowledges
that the Option may vest and be exercisable only upon such terms and conditions
as are provided in this Agreement and the Plan. Upon the exercise of an Option
in whole or in part, payment of the Option Price in accordance with the
provisions of the Plan and this Agreement, and satisfaction of such other
conditions as may be established by the Administrator or this Agreement,
including, but not limited to, payment of any withholding taxes or similar
amounts pursuant to Section 9(a) of this Agreement, the Company shall as soon
thereafter as practicable deliver to the Participant a certificate or
certificates for the Shares purchased. Except where prohibited by the
Administrator or Applicable Law (and subject to such terms and conditions as may
be established by the Administrator), payment of the Option Price shall be made
in the form of cash or cash equivalent. The total number of Shares that may be
acquired upon exercise of the Option shall be rounded down to the nearest whole
share.
Effect of Change of Control. In the event that (a) the employment or service of
the Participant is terminated within six months before (in which case vesting
shall not occur until the effective date of the Change of Control) or one year
(or such other period after a Change of Control as may be stated in the
Participant's change in control agreement, employment agreement or similar
agreement, if applicable) after the effective date of a Change of Control, and
(b) such termination of employment or service is (i) by the Company not for
Cause or (ii) by the Participant for Good Reason, then the Option shall become
fully vested and exercisable, whether or not then otherwise vested and
exercisable. For clarification, for the purposes of this Section 5, the
“Company” shall include any successor to the Company.
Effect of Termination of Employment or Service. The Option shall not be
exercised unless the Participant is, at the time of the exercise, an Employee
and has been an Employee continuously since the date the Option was granted,
subject to the following:
(a)    The Option shall not be affected by any change in the terms, conditions
or status of the Participant’s employment, provided that the Participant
continues to be an Employee.
(b)    The employment relationship of the Participant shall be treated as
continuing intact for any period that the Participant is on military or sick
leave or other bona fide leave of absence, provided that the period of such
leave does not exceed ninety (90) days, or, if longer, as long as the
Participant’s right to reemployment is guaranteed either by statute or by
contract. The employment relationship of the Participant shall also be treated
as continuing intact while the Participant is not in active service because of a
Disability.
(c)    If the employment of the Participant is terminated because of death or
Disability, the Option may be exercised only to the extent vested and
exercisable on the Participant’s Termination Date, and any portion of the Option
that is not vested as of the Participant’s Termination Date shall terminate as
of such date. The Option, to the extent vested, must be exercised, if at all,
prior to the first to occur of the following, whichever shall be applicable
(after which time the Option shall terminate): (A) the close of the one-year
period next succeeding the Termination Date; or (B) the close of the Option
Period. In the event of the Participant’s death, the Option shall be exercisable
by such person or persons as shall have acquired the right to exercise the
Option by will or by the laws of intestate succession.

2



--------------------------------------------------------------------------------




(d)    If the employment of the Participant is terminated for any reason other
than death, Disability or for Cause, the Option may be exercised to the extent
exercisable on his or her Termination Date, and any portion of the Option that
has not vested as of the Participant’s Termination Date shall terminate as of
such date. The Option, to the extent vested, must be exercised, if at all, prior
to the first to occur of the following, whichever shall be applicable (after
which time the Option shall terminate): (A) the close of the three-month period
next succeeding the Termination Date; or (B) the close of the Option Period. If
the Participant dies following such termination of employment and prior to the
earlier of the dates specified in (A) or (B) of this subparagraph (d), the
Participant shall be treated as having died while employed under subparagraph
(c) immediately preceding (treating for this purpose the Participant’s date of
employment as the Termination Date). In the event of the Participant’s death,
such Option shall be exercisable by such person or persons as shall have
acquired the right to exercise the Option by will or by the laws of intestate
succession.
(e)    If the employment of the Participant terminates for Cause, his Option
shall lapse and no longer be exercisable as of his Termination Date.
No Right of Continued Employment; Forfeiture of Option. Nothing contained in
this Agreement or the Plan shall confer upon the Participant any right to
continue in the employ or service of the Company or an Affiliate, or to
interfere in any way with the right of the Company or an Affiliate to terminate
the Participant’s employment or service at any time. Except as otherwise
expressly provided in the Plan, this Agreement (including but not limited to
Schedule A) or as may be determined by the Administrator, all rights of the
Participant with respect to the unexercised portion of his or her Option shall
terminate upon the Participant’s Termination Date. The Participant expressly
acknowledges and agrees that the termination of his or her employment or service
shall (except as may otherwise be provided in this Agreement or the Plan) result
in forfeiture of the Option and any Shares subject to the Option to the extent
the Option has not been exercised as of the date of his or her termination of
employment or service. The grant of the Option does not create any obligation to
grant further awards.
Nontransferability of Option. To the extent that this Option is designated as an
Incentive Option, the Option shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than transfers by will or the laws of
intestate succession, or, in the Administrator’s discretion, such transfers as
may otherwise be permitted in accordance with Treas. Reg. Section 1.421-1(b)(2)
or Treas. Reg. Section 1.421-2(c) or any successor provisions thereto. To the
extent that this Option is designated as a Nonqualified Option, the Option shall
not be transferable (including by sale, assignment, pledge or hypothecation)
other than by will or the laws of intestate succession, except for transfers if
and to the extent permitted by the Administrator in a manner consistent with the
Plan and the registration provisions of the Securities Act. Except as may be
permitted by the preceding, the Option shall be exercisable during the
Participant’s lifetime only by the Participant or his guardian or legal
representative. The designation of a beneficiary in accordance with the Plan
does not constitute a transfer.
Withholding; Tax Consequences.
(a)    The Participant acknowledges that the Company shall require the
Participant to pay to the Company in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Company to such authority for the account of the Participant, and the
Participant agrees, as a condition to the grant of the Option and delivery of
any Shares, to satisfy such obligations. Such tax or other withholding amounts
must be paid in cash or cash equivalent prior to the issuance of the Shares
underlying the Option, or portion thereof, being exercised.

3



--------------------------------------------------------------------------------




(b)    The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or exercise of the Option and/or the acquisition or
disposition of the Shares subject to the Option and that he or she has been
advised that he or she should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.
Administration. The authority to construe and interpret this Agreement and the
Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Option has been earned and
vested. Any interpretation of this Agreement by the Administrator and any
decision made by it with respect to this Agreement is final and binding.
Superseding Agreement; Successors and Assigns. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Option, any other equity-based awards or any related rights, and
the Participant hereby waives any rights or claims related to any such
statements, representations or agreements. Except as may be otherwise provided
in the Plan, this Agreement does not supersede or amend any existing Change in
Control Agreement, Confidentiality Agreement, Nonsolicitation Agreement,
Noncompetition Agreement, Nondisparagement Agreement, Employment Agreement,
Consulting Agreement or any other similar agreement between the Participant and
the Company, including, but not limited to, any restrictive covenants contained
in such agreements. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.
Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Delaware, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States.
Amendment; Waiver. Subject to the terms of the Plan and this Agreement, this
Agreement may be modified or amended only by the written agreement of the
parties. Notwithstanding the foregoing, the Administrator shall have unilateral
authority to amend the Plan and this Agreement (without Participant consent) to
the extent necessary to comply with Applicable Law or changes to Applicable Law
(including but not limited to federal securities laws and Code Section 409A,
Code Section 422 and federal securities laws). The waiver by the Company of a
breach of any provision of this Agreement by the Participant shall not operate
or be construed as a waiver of any subsequent breach by the Participant.
Notices. Except as may be otherwise provided by the Plan, any written notices
provided for in this Agreement or the Plan shall be in writing and shall be
deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant’s address indicated by
the Company’s records, or if to the Company, at the Company’s principal office,
attention Chief Financial Officer, Streamline Health Solutions, Inc.

4



--------------------------------------------------------------------------------




Severability. The provisions of this Agreement are severable and if any one or
more provisions may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
Restrictions on Option and Shares. The Company may impose such restrictions on
the Option and any Shares or other benefits underlying the Option as it may deem
advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws applicable to such Option or
Shares. Notwithstanding any other provision in the Plan or this Agreement to the
contrary, the Company shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all Applicable Law (including but not limited to the requirements of the
Securities Act). The Company is under no obligation to the Participant to
register Shares nor to comply for the Participant’s benefit with any exemption
from registration so that the Participant may sell or otherwise transfer the
Shares. If shares are issued to the Participant without having been registered,
a restrictive legend (in the form prescribed by Applicable Law or as may be
advised by legal counsel) will be placed on the certificate, stop-transfer
instructions will be issued with respect to the shares and the Participant will
have to hold the Shares indefinitely unless they are subsequently registered or
an exemption from registration is available.
Counterparts; Further Instruments. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.
Compliance with Recoupment, Ownership and Other Policies or Agreements. As a
condition to receiving this Option, the Participant agrees that he or she shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Company, each as in effect from time to time and to the extent applicable to
Participant from time to time. In addition, the Participant shall be subject to
such compensation recovery, recoupment, forfeiture, or other similar provisions
as may apply at any time to the Participant under Applicable Law.
Notice of Disposition. To the extent that the Option is designated as an
Incentive Option, if any Shares are disposed of within two (2) years following
the date of grant or one year following the transfer of such Shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Administrator may reasonably require.


[Signature Page to Follow]



5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Grant Date stated herein.


STREAMLINE HEATLH SOLUTIONS, INC.
By: ______________________________________
Nicholas A. Meeks
Senior Vice President and Chief Financial Officer
Attest:
__________________________________
Carolyn Zelnio, Chief Accounting Officer
[Signature Page of Participant to Follow on Schedule A/Grant Letter]



6



--------------------------------------------------------------------------------




Streamline Health Solutions, Inc.
2013 Stock Incentive Plan
Stock Option Agreement


Schedule A/Grant Letter


1.    Grant Terms. Pursuant to the terms and conditions of the Company’s 2013
Stock Incentive Plan, as it may be amended (the “Plan”), and the Stock Option
Agreement attached hereto (the “Agreement”), you (the “Participant”) have been
granted [an Incentive Option][a Nonqualified Option] (the “Option”) to purchase
_______________ shares of Common Stock (the “Shares”) as outlined below. Unless
otherwise defined herein, capitalized terms in this Schedule A shall have the
same definitions as set forth in the Agreement and the Plan.    
Granted To:        ________________________
Grant Date:        ________________________
Number of Shares Subject to Option:        ________________________
Option Price per Share:        ________________________
Type of Option:        ________________________
Option Period:         ________________________
Expiration Date:        ________________________

        
Vesting of Option∗.
[Insert Schedule]


[Signature Page to Follow]

A-1



--------------------------------------------------------------------------------






By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Agreement. I understand that the Grant Letter and other
provisions of Schedule A herein are incorporated by reference into the Agreement
and constitute a part of the Agreement. By my signature below, I further agree
to be bound by the terms of the Plan and the Agreement, including but not
limited to the terms of this Grant Letter and the other provisions of Schedule A
contained herein.


Signature:                                     Date:             
            


Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Attention: Chief Financial
Officer, Streamline Health Solutions, Inc., 1230 Peachtree St NE, Suite 1000,
Atlanta, Georgia 30309. Please retain a copy of the Agreement, including this
Grant Letter, for your files.





A-2

